IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. WR-86,535-01 & 86,535-02


                          EX PARTE CARLOS PANTOJA, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. D-1-DC-07-300101-A & D-1-DC-07-300047-A
                         IN THE 299TH DISTRICT COURT
                             FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts

of aggravated robbery and sentenced to imprisonment for five, ten, twelve, and two terms of eighteen

years. He did not appeal his convictions.

        Applicant contends that trial counsel rendered ineffective assistance. Applicant has alleged

facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte

Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts
                                                                                                        2

are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the

trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel to

respond to Applicant’s ineffective assistance of counsel claims. The trial court may use any means

set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether counsel’s

conduct was deficient and, but for counsel’s alleged deficient conduct, Applicant would not have

pleaded guilty but instead insisted on a trial. The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: April 5, 2017
Do not publish